 LOCAL 259, AUTOMOBILE WORKERS421Local 259, United Automobile,Aerospace,and Agri-cultural Implement Workers of America(AthertonCadillac,Inc.)andAnthony Dazzo.Case 29-CB-2130June 30, 1976DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND WALTHEROn March 24, 1976, Administrative Law Judge Al-vin Lieberman issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supportingbriefs. The Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The complaint alleges that Respondent restrainedor coerced Atherton Cadillac, Inc. (Employer), in vi-olation of Section 8(b)(1)(B) by demanding that itdischarge service department general manager, An-thony Dazzo, and by "conditioning the grant of con-cessions in bargaining and agreement upon a con-tract" upon compliance with the demand for Dazzo'sdischarge.The record reveals that Dazzo was responsible foroverall supervision of the Employer's service depart-ment employees; his duties included hiring, firing,discipline, scheduling of work, and overseeing thequality of the work. He discussed and settled griev-ances with the shop steward. On these facts, in agree-ment with the Administrative Law Judge, we con-clude that Dazzo was a representative of Cadillac forthe adjustment of grievances within the meaning ofSection 8(b)(1)(B) of the Act.One week prior to a representation election heldon January 17, 1975,' at which Respondent pre-vailed, Dazzo laid off several employees, including amember of Respondent's organizing committee. Healso announced that there would be more layoffs inthe future and stated that he intended to reduce anemployee's wages. About January 20, 1975, two rep-resentatives ofRespondent, Salvatore and Elliot,asked Dazzo to recall the laid-off employees. Dazzorefused and Salvatore remarked "this [is] a declara-tion of war." Thereupon Salvatore and Elliott pro-1All dates hereinafter are 1975tested the matter to the Employer's president, Rich-ard Atherton, Sr., who indicated that the businesswas suffering losses and that Dazzo was in fullcharge of the shop. To this Salvatore responded "Mr.Dazzo is creating trouble."Several days after this, the employees noted thatwork was being turned away from the shop eventhough there were idle mechanics. The employees be-lieved that Dazzo was responsible and on their owninitiative engaged in a work slowdown lasting about2-1/2 hours. The next day Richard Atherton, Jr., theEmployer's vice president, came into the shop seek-ing the reason for the slowdown. Robert McDonald,a member of Respondent's organizing and bargain-ing committee, replied "the problem is Dazzo; light-en Dazzo up, he is harassing and threatening themen," he is "turning away work," and the men are"upset by the proposed layoffs." Atherton then askedMcDonald and Zegilla whether they had "any rec-ommendations for a new service manager." Theysuggested an employee who had been a service writerand who was ultimately given the job after Dazzo'sdischarge.Collective bargaining began on February 3, andcontinued until March 3, on which date a contractwas agreed upon. Just before the start of bargainingElliotmet with the employees for the purpose of for-mulating bargaining proposals. A strike deadline ofMarch 1 was agreed upon. There is no evidence thatanyone at this or any other meeting with the employ-ees suggested that Respondent seek the discharge ofDazzo or that Respondent condition any bargainingconcessions or the signing of a contract uponDazzo's discharge.At the first negotiating session Respondent sub-mitted its proposals and requested that the laid-offemployees be recalled. Respondent did not modifyany of its proposals or demands regarding the laid-off employees until the last meeting. At one of themid-February sessions, Salvatore, Respondent's sec-retary and bargaining spokesman, explained why Re-spondent refused to make changes in its proposal. Hestated your "manager is making things tough, harass-ing the committee; this is why the men are not beingflexible and why they want the contract terms thathave been proposed."At one of the February negotiating sessions, afterbeing informed that Respondent was standing firmwith regard to its proposals concerning the outstand-ing wage issues, the Employer adjourned the meetingfor a half hour, and then announced that Dazzo hadbeen discharged.' Employer's counsel announced2The date of Dazzo's discharge is not clear on the record herein Dazzotestified that he was discharged on February 11 Respondent asserts that theContinued225 NLRB No. 55 422DECISIONSOF NATIONALLABOR RELATIONS BOARDthat he had been fired on the basis of what RichardAtherton, Jr., had found out through his investiga-tionsconcerning Dazzo's turning away work andother problems. He further stated "we feel that is theproblem and we are going to get rid of the problemforever."On the evening of February 27, Salvatore met withthe employees. The employees, who had previouslyexpressed their dissatisfaction with the slow progressof the negotiations and with the conditions in theshop which were caused by Dazzo, and who had pre-viously stated that they could not work with Dazzo,instructed Respondent's negotiators to lower theirbargaining proposals, negotiate past the strike dead-line, and settle the contract as quickly as possible,because the biggest problem, Dazzo, was gone. Ac-cordingly, at the next meeting Respondent reduceditswage increaseproposals, and with these modifica-tions the Employer accepted all of Respondent'sother proposals.Dazzo testified regarding his discharge that Ather-ton, Sr., told him that "union agents . . . demandedthat [he] be terminated; [that] they wouldn't negoti-ate a contract; [and that] if [he] wasn't off the prem-ises that day they would strike." The General Coun-sel did not call Atherton, Sr., as a witness. In anattempt to corroborate Dazzo's testimony, the Gen-eralCounsel introduced a letter of reference onCompany stationery signed by Atherton, Sr., whichstates that a "Union dispute arose and to avoid astrike,Mr. Dazzo became the focal point of the dis-pute that made it necessary to relieve Mr. Dazzo ofhis duties."The General Counsel and the Charging Party con-tend that the circumstantial evidence herein leads tothe inescapable conclusion that Respondent made itquite clear to the Employer that no bargaining wouldbe accomplishedunlessDazzo were removed.Respondent contends that none of its agents everdemanded Dazzo's discharge or conditioned thegrant of bargaining concessions thereon. It contendsthat its position on the negotiations was not in anyway related to a demand for Dazzo's discharge butwas merely privileged hard bargaining in response torecent layoffs and expected cuts in salary.The Administrative Law Judge agreed with Re-spondent and dismissed the complaint. He conclud-ed that the General Counsel had created at most onlya suspicion that Respondent's motive was to secureDazzo's discharge.'discharge occurred on February 27 The Charging Party has filed a motionto reopen the record seeking to adduce certain evidence relative to thisissueThe motion is hereby denied as lacking merit In our view the mattersraised therein can be more apparently considered at the compliance stage ofthe proceedingWe do not agree with the Administrative LawJudge's view of the evidence. We find that the evi-dence, although circumstantial,is sufficientto estab-lish a violation herein.Whileit istrue that Dazzo's discharge was neveropenly demanded, the record revealsan extensivepattern ofstatementsand conduct through whichRespondent conveyeda clear messageto the Em-ployer to discharge Dazzo and evidenced its unlaw-fulmotive. Thus, afteran argumentconcerning thelayoffs,forwhichDazzowasresponsible,Respondent's representatives "declaredwar" onDazzo. Atherton, Sr., was thereafter told that Dazzowas creating trouble. After the slowdown, McDonaldtold Atherton, Jr., that the problem was Dazzo andsuggested a replacement for him. During thenegotia-tions Salvatore admitted that the bargaining strategyand proposals and the inflexibility with respect there-towere because of Dazzo.In sum,Respondent'smessage to fire Dazzo and its hostility toward Dazzowere repeatedly communicated to the Employer.We view as particularly significant the fact thatshortly after Dazzo's discharge Respondent substan-tially lowered its bargaining demands ° and agreed tonegotiate past the strike deadline of March 1; in fact,agreementwas reached on March 3. Thischange inbargaining strategy occurred after Salvatore met withCadillac's service department employees on Febru-ary 27. At this meeting, the employees, who had pre-viously protested the shop conditions for which Daz-zo was responsible and who had previously said theycould not work with Dazzo, told Salvatore to try andwrap up negotiations, modify their bargaining pro-posals, and reason with management, because thebiggest problem, Dazzo, was gone. We are addition-ally persuaded by the fact that the Employer dis-charged Dazzo only after it was clear that bargainingwas hopelessly stymied. Yet its stated reason in-volved the events surrounding the work slowdown,which occurred at least a month previously.On the basis of all the foregoing we find that Re-spondent has violated Section 8(b)(1)(B) of the Actby engaging in a course of conduct duringnegotia-tions by which it restrained and coerced the Employ-er in the selection of Anthony Dazzoas itsrepresen-tative for the adjustment of grievances.3The Administrative Law Judge found thatthe General Counsel's failureto callAtherton,Sr, as a witness to corroborate Dazzo's hearsay testimonyas to the reason for his discharge raises the adverse inference that Atherton,Sr, would notcorroborate Dazzo's testimonyand would havegiven testi-mony favorabletoRespondent He also refused to consider the letter ofreference allegedly writtenby Atherton,Sr, as corroboration because theletter itselfis hearsayWe agree asto the hearsaynature of Dazzo's testimo-ny and of theletter, however,we find the adverse inference is improper heresince Atherton,Sr, is clearlya witnessequally availableto both partiesRespondent reduced its wage increase proposal for mechanics from$1 50 an hour to $1 11 an hour and also reduced the amount of its lowerincentiveproposal forpolishers LOCAL 259, AUTOMOBILE WORKERS423THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe activities of the Respondent set forth above,occurring in connection with the operation of Ather-ton Cadillac, Inc., as described in section I of theAdministrative Law Judge's Decision, have a close,intimate, and substantial relationship to trade, traf-fic,and commerce among the several States, andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.THE REMEDYHaving found that Respondent has engaged in un-fair labor practices within the meaning of Section8(b)(1)(B) of the Act, we shall order that it cease anddesist therefrom, and take certain affirmative action,including the posting of appropriate notices, de-signed to effectuate the policies of the Act.Specifically, we shall order that Respondent Unionbe required to send a letter to the Charging Party,with a copy to Atherton Cadillac, Inc., his formeremployer, stating that it has no objection to his em-ployment or selection as a representative for the pur-poses of collective bargaining or the adjustment ofgrievances by the Employer and will not question hisreemployment or reinstatement. We shall further or-der Respondent to make Anthony Dazzo whole forany loss of earnings suffered by reason of its unlaw-ful conduct, by payment to him of the sum of moneyequal to the amount that he would have earned fromthe date of the discrimination against him,less netearningsduring said period.' Backpay shall be com-puted with interest on a quarterly basis in the man-ner prescribed by the Board in F. W.WoolworthCompany,90 NLRB 289, 291-295 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962).CONCLUSIONS OF LAW1.By demanding that Atherton Cadillac, Inc., dis-chargeAnthony Dazzo and by conditioning thegrant of concessions in bargaining upon compliancewith said demand Respondent has restrained andcoerced Atherton Cadillac, Inc., and thereby has en-'We are aware that on October 16, 1975, Respondent sent a letter to theEmployer informing it that the Union had no objection to the employmentof Anthony Dazzo There is no evidence that Dazzo was ever made aware ofthis letterDazzo testified that 3 days before, on October 13, 1975, Atherton,ST, after stating that he had checked with union representatives,told him hecould have his job back if he would drop his suit against the Union As weare unable to ascertain from the record all the events surrounding thesecommunications,we shall leave to the compliance stage of the proceedingthe determination of the significance of these eventson any backpayliabili-ty.gaged in unfair labor practices within the meaning ofSection 8(b)(l)(B) of the Act.2.The aforesaid unfair labor practice is an unfairlabor practice within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Local 259, United Automobile, Aerospace, and Agri-cultural Implement Workers of America, New York,New York, its officers, agents, and representatives,shall:1.Cease and desist from:(a)Demanding of Atherton Cadillac, Inc., the dis-charge of Anthony Dazzo and conditioning the grantof concessions in bargaining upon compliance withsaid demand.(b) In any like or related manner, restraining orcoercing the aforesaid Employer or any other em-ployer in the selection of its representatives for thepurposes of collective bargaining or the adjustmentof grievances.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Send a written notice to Anthony Dazzo, witha copy to the Employer, stating that it has no objec-tion to his employment or selection as a representa-tive for the purposes of collective bargaining or theadjustment of grievances by the Employer and that itwill not question his reemployment or reinstatement.(b)Make Anthony Dazzo whole for any loss ofearnings suffered by reason of its unlawful conductin the manner provided above in the section entitled"The Remedy."(c)Post at its offices in New York, New York,copies of the attached notice marked "Appendix." 6Copies of said notice on forms provided by the Re-gionalDirector for Region 29, after being dulysigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by Respon-dent for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices tomembers are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-ticesare not altered, defaced, or covered by anyother material.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the NationalLaborRelations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board " 424DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Sign and deliver sufficient copies of said noticeto the Regional Director for Region 29 for posting byAtherton Cadillac, Inc., at all locations where noticesto its employees are customarily posted, if said Em-ployer is willing to so post.(e)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT demand the discharge of Antho-ny Dazzo nor condition the grant of concessionsin bargaining upon compliance with said de-mand.WE WILL NOT in any like or related mannerrestrain or coerce Atherton Cadillac, Inc., or anyother employer in the selection of its representa-tives for the purpose of collective bargaining orthe adjustment of grievances.WE WILL send a written notice to AnthonyDazzo, with a copy to Atherton Cadillac, Inc.,stating that we have no objection to his employ-ment or selection as a representative for the pur-poses of collective bargaining or the adjustmentof grievances by Atherton Cadillac, Inc., andthat we will not question his reemployment orreinstatement.WE WILL make Anthony Dazzo whole for anyloss of earnings suffered by reason of our unlaw-ful conduct.er Respondent violated Section 8(b)(1)(B) of the NationalLaborRelationsAct, asamended(Act)? More particular-ly, the questions for decision are as follows:1.Was AnthonyDazzo, the ChargingParty,at timesmaterial to this proceeding,a representative of AthertonCadillac,Inc. (Cadillac),for the purpose of adjusting griev-ances within the meaning of Section 8(b)(1)(B) of the Act?2.Assuming an affirmative answer to the foregoingquestion,did Respondent in violation of Section 8(b)(1)(B)of the Actrestrain or coerceCadillac bydemanding thatCadillac discharge Dazzo?3.Againassuming an affirmative answer to question 1,above,did Respondent in violation of Section 8(b)(1)(B) oftheAct restrain or coerceCadillac byrefusing to makeconcessions during its bargaining with Cadillac unless Cad-illac discharged Dazzo?Upon theentire record,upon my observation of the wit-nesses and their demeanor while testifying and having tak-en into account the brief submitted by Respondent andthe argumentsmade bythe parties,' I make the following:FINDINGS OF FACT1.JURISDICTIONCadillac, a New York corporation, is engaged at WestIslip,New York,in the retail selling and servicing of auto-mobiles. During the year ending on July 30, 1975, a repre-sentative period, Cadillac's gross volume of business ex-ceeded $500,000.During the same period Cadillacpurchased automobiles and automobile parts valued at inexcess of $50,000 from vendors located outside the State ofNew York. Accordingly, I find that Cadillac isengaged incommerce within the meaning of the Act and that the as-sertion of jurisdiction over this matter by the National La-bor Relations Board (Board) is warranted.II.THE LABOR ORGANIZATION INVOLVEDRespondent is a labor organization within the meaningof the Act.LOCAL259,UNITEDAUTOMOBILE,AEROSPACE, AND AGRICULTURAL IMPLEMENTWORKERS OF AMERICADECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Administrative Law Judge: The hear-ing in this proceeding, with all parties except the ChargingParty represented, was held beforeme inBrooklyn, NewYork, on December 9 and 10, 1975, upon the GeneralCounsel'scomplaintdatedJuly31,1975,'andRespondent's answer.2 In general, the issue litigated wheth-iThe complaint was issued pursuant to a charge filed on May 7, 1975, byAnthony Dazzo2During the hearing the answer was amended to admit pars2, 3, 4, 5, 6,and 7 of the complaintIII. INTRODUCTIONBriefly, this case is concerned with events preceding andfollowingRespondent'scertificationas the bargainingagent of Cadillac's service department employees. In thisconnection, the complaint alleges, and Respondent denies,that during bargaining between Respondent and CadillacafterRespondent's certification,Respondent restrained3This section of the Act providesSec 8(b) It shall be an unfair labor practice for a labor organization orits agents-(1) to restrain or coerce(B) an employer in the selection of hisrepresentatives for the purposes of collective bargaining or the adjust-ment of grievances° The General Counsel did not submit a brief5Although all the arguments of the parties and the authorities cited bythem,whether made orally at the hearing or appearing in Respondent'sbrief may not be discussed in this Decision,each has been carefully weighedand considered LOCAL 259, AUTOMOBILEWORKERS425and coerced Cadillac, in violation of Section 8(b)(1)(B) oftheAct, by demanding that Cadillac discharge AnthonyDazzo, asserted in the complaint to have been Cadillac's"representative for the purpose of adjustment of gnev-ances." The complaint further alleges, and Respondentalso denies, that Respondent additionally restrained andcoerced Cadillac by conditioning "the grant of concessionsin bargaining and agreement upon a contract upon [Cadil-lac's] compliance with [its] demand" for Dazzo's discharge,thereby causing Cadillac to terminate Dazzo's employ-ment.IV. PRELIMINARY FINDINGS AND CONCLUSIONS 6A. Dazzo's StatusIn 1965 Anthony Dazzo began to work for Cadillac as amechanic. After a series of promotions Dazzo, in about1971 or 1972, was appointed by Cadillac as its generalmanager and he occupied this position until his discharge.As general service manager, Dazzo performed the dutiesusually inherent in such a position. These included overallsupervision of Cadillac's service department and the em-ployees who worked there; hiring, disciplining, and firingemployees; scheduling work; and overseeing the quality ofthe work done in the service department.Inaddition,Dazzo handled grievances filed byCadillac's employees. In this connection, as appears fromDazzo's uncontroverted testimony, he discussed and set-tled grievances with the shop steward of the union whichpreceded Respondent as the bargaining agent of Cadillac'sservice department employees and with that union's dele-gates.Accordingly, I conclude that Dazzo was a representativeof Cadillac for the adjustment of grievances within themeaning of Section 8(b)(1)(B) of the Act.B. Respondent's Organizing Campaign and AccompanyingEventsIn November 1974 Respondent instituted a campaign tounseat another union as the bargaining representative ofCadillac's service department employees. On January 17,1975,8Respondent prevailed at a representation electionand, on January 31, it was certified as the bargaining agentof those employees.While Respondent's campaign was in progress AnthonyDazzo, who was then Cadillac's general service manager,was instructed by Richard Atherton, Sr, Cadillac's presi-dent, to dampen the ardor of Cadillac's service department6 The purpose of these findings and conclusions is to furnish a frame ofreference within which to consider the facts relating to Respondent's allegedunfair labor practices and to the conclusions to which they may give rise Tothe extent that the contentions of the parties relate to the findings andconclusions made here they will be treated here, although they, as well asthe findings and conclusions, may again be considered in other contexts7There is dispute regarding the date of Dazzo's discharge The GeneralCounsel claims that it occurred on February 11, 1975 Respondent assertsthat the discharge took place some 16 days later In the view I take of thiscase the actual date on which Dazzo's employment was terminated is imma-terial8All dates hereinafter mentioned without stating a year fall within 1975employees for Respondent.' To this end, on about January10, a week before the election, Dazzo laid off several em-ployees, including a member of Respondent's organizingcommittee, and announced at a meeting attended by ser-vice department employees that there would be further lay-offs the following week. In addition, some days later, Daz-zo told Robert McDonald, also a member of Respondent'sorganizing committee, that he intended to reduce anemployee's wages.C. Events Between the Election and the Commencement ofBargainingOn or about January 20, 1975, Louis Salvatore,Respondent's secretary, and Steven Elliot, a representativeof Respondent, asked Anthony Dazzo to recall the laid-offemployees. Upon his refusal to do so, Salvatore remarked,as Elliot testified, "this [is] a declaration of war."The next day Salvatore and Elliot met with Richard Ath-erton, Sr., Cadillac's president, and again asked that thelaid-off employees be recalled, expressing the view that"there was no justification for the layoff." Disagreeing withthis,Atherton, Sr., said that "the business [is] sufferinglosses."During this meeting Atherton, Sr., informed Salvatoreand Elliot that "Tony [Dazzo] runs my shop, what has tobe has to be." To this Salvatore responded "Mr. Dazzo iscreating trouble." 10Several days after this Robert McDonald, a member ofRespondent's organizing and bargaining committees, ob-served that persons bringing their automobiles to Cadillac'sshop for repair were refused service and told, notwith-standing that mechanics were idle because there was nowork for them to do, that the service department was"booked up and ... couldn't handle the work." McDon-ald reported this to the service department employeeswhereupon they, on their own initiative and withoutRespondent's sanction, engaged in a slowdown lastingabout 2-1/2 hours to protest, among other things, the turn-ing away of work, which they believed had been orderedby Dazzo, because that practice had an adverse effect ontheir earnings.The next day Richard Atherton, Jr., Cadillac's vice presi-dent, came into the shop seeking the reason for the slow-down. In this connection, he asked McDonald and EdwardZegilla, another member of Respondent's organizing andbargaining committees, "what the problem was?" Ather-ton, Jr., was informed by McDonald that "the problem isDazzo; lighten Dazzo up, he is harassing and threateningthe men; [that] Dazzo [was] turning away work; [and that]the men [were] upset by the proposed layoffs." 11Upon receiving this information, Atherton, Jr., askedMcDonald and Zegilla whether they had "any recommen-9 In this respect,the General Counsel stated in his opening address that"independently, as well as under the instructions ofMr Atherton,[Dazzo] engaged in what might commonly be calledthe employer'scampaign against the union "10Thefindings in this and the preceding paragraph are based on, and thequotations appearing in the text are taken from Elliot's testimony11 It will be remembered, in this connection, that on January 10, Dazzoannounced that there would be layoffs in addition to those employees whohad been laid off that day 426DECISIONSOF NATIONALLABOR RELATIONS BOARDdations for a new service manager." They suggested thatan employee who was then a service writer would be a"good" man for the position.12V. THE ALLEGED UNFAIR LABOR PRACTICESA. Facts Concerning Respondent's Alleged Violations ofSection 8(b)(1)(B) of the Act131.The bargaining through the date of Dazzo's dischargeBargaining between Respondent and Cadillac for a col-lective agreement coveringCadillac's service departmentemployees began on February 3, 1975, and continued untilMarch 3,14 on which date a contract was agreed upon. OnJanuary 22, before bargaining commenced, Steven Elliot, arepresentative of Respondent, met with Cadillac's servicedepartment employees for the purpose of formulatingRespondent's bargaining proposals. Among the sugges-tionsmade by the mechanics in the unit, who were thenreceiving $6 and hour, was that Respondent seek a $2- or$3-an-hour increase for them. These were characterized byElliot as "crazy figures" and it was ultimately decided thatRespondent would propose a $1.50-an-hour increase formechanics which Elliot felt, as he testified, was a "rational... bargaining figure to start with."Neither at this meeting, nor at any other meeting con-ducted by Respondent with Cadillac's employees whilebargaining was in progress, did anyone suggest that Re-spondent seek the discharge of Anthony Dazzo, Cadillac'sgeneral service manager, or that Respondent condition anybargaining concession or the signing of a contract onDazzo's discharge.At the first negotiating session held, as set forth above,on February 3, Respondent submitted its proposals. Theseincluded an increase in the wages of mechanics from $6 to$7.50 an hour, an increase in the incentive rate for polish-ers, two additional holidays and plans for vacations, sickleave, and pensions. Respondent also requested at this ses-sionand at every subsequent one that the laid-off employ-ees be recalled.Respondent did not modify any of its proposals until thelastmeeting. In this regard, at the meeting of February 11or 20, Louis Salvatore, Respondent's secretary and bar-gaining spokesman, explained why Respondent refused tomake changes in its proposals. As Elliot, a representative ofRespondent, testified concerning this, Salvatore stated thatCadillac's "manager is making things tough, harassing thecommittee, this is why the men are not being flexible, andwhy they want the contract terms that have been pro-12The findings in this and the preceding two paragraphs are based ontestimony given by Steven Elliot a representative of Respondent,McDon-ald, from which the unattributed quotations appearing in the text have beentaken,and Zegilla17As already noted, the complaint alleges that by demanding and causingthe discharge of Anthony Dazzo, a grievance adjuster for Cadillac, and byconditioning bargaining concessions and agreement upon a contract uponDazzo's discharge Respondent restrained and coerced Cadillac in violationof Sec 8(b)(1)(B) of the Act14 In addition to the negotiating sessions mentioned in the text,negotiat-ing sessions wereheld on February 11, 20, 25, and 27posed."In like vein,as Salvatore testified,he told RichardAtherton, Sr., Cadillac's president,that"problems [createdby management]with threats of more layoffs and threats ofcuts in pay . . . makes bargaining tough."Dazzo,Cadillac'sgeneral servicemanager,was dis-charged on oneof the dayson which Respondent and Cad-illacwere engaged in bargaining." The probative evidenceshows, however,that at no time during the negotiations didRespondent expressly request that Dazzo be discharged orexpressly condition the grantof anyconcession in bargain-ing or the signing of a contract on Dazzo's discharge.At the commencement of the negotiating session on Feb-ruary 27, the dayon which Respondent claims Dazzo wasdischarged,themonetaryitems still open included thewage rate for mechanics for whom Respondent had re-quested a$1.50-an-hour increase; the pay ofa parts de-partment employee;and the incentive rate for polishers.Upon being informed that Respondent was not inclined atthat time to make changes in its proposals in any of theseareas,Cadillac's lawyer asked Respondent's negotiators toleave the room so that he could confer with Atherton, Sr.,Cadillac's president.Theycomplied and for the next halfhour theywandered aboutinCadillac's showroom andshop.As Respondent's secretary and bargaining spokesman,Salvatore,testified,when bargaining resumed Cadillac'slawyer announced that Dazzo had been discharged;16 hehad been "fired . . . based on what [Richard Atherton, Jr.,Cadillac's vice president]had found out through[his] in-vestigations. . .so we feel that is the problem and we aregoing to get rid of the problem forever."Cadillac's lawyerthen asked whether Respondent'snegotiators had anycomment.Salvatore replied,as he further testified,that hewas not there"to discuss. . .Dazzo's discharge [but] todiscuss a contract and [he] want[ed] to discuss a contract,not . . . Dazzo'sdischarge [which was]not [his] cup oftea."Dazzo testified,regarding his discharge, that on Febru-ary 11, while Respondent's negotiators were on Cadillac'spremises,Atherton, Sr., Cadillac's president,told him that"union agents ... demanded that [he] be terminated;[that] theywouldn'tnegotiate a contract; [and that] if [he]wasn'toff the premisesthat day theywould strike."The General Counsel didnot call Atherton,Sr.,as awitness to support Dazzo's testimony,nor did he explainhis failure to do so. Instead,to bolster the testimony givenby DazzotheGeneralCounseloffered in evidence a let-ter 17 on Cadillac's letterhead signed byAtherton,Sr., notfor the truth of its contents,but, the General Counsel stat-ed, "as corroborative of ... Dazzo's testimony concerningthe circumstances of his discharge."The letter states that"a Union dispute arose and to avoid a strike, Mr. Dazzobecame the focal point of the dispute that made it neces-saryto relieveMr. Dazzo of his duties."15Dazzo testified that he was discharged on February II Respondentasserts that the discharge occurred on February 27 As already pointed outthe actual date on which Dazzo's employment was terminated is immaterialNevertheless,in view of the sequence of events it is more likely that Dazzowas dismissed on the latter,rather than the former, dateI6Cadillac's service department employees became aware of this veryquicklyIrG C Exh 3 LOCAL 259, AUTOMOBILE WORKERS4272.The bargaining following Dazzo's dischargeDuring the evening of February 27, 1975, Louis Salva-tore,Respondent's secretary and bargaining spokesman,andRespondent'snegotiatingcommitteemetwithCadillac's service department employees. The employees,who had previously expressed their dissatisfaction with theslow progress of the negotiations, urged Respondent's ne-gotiators to lower their bargaining proposals and to settlethis contract as quickly as possible.''Accordingly, at the next negotiating session, held onMarch 3, Respondent reduced its wage increase proposalformechanics from $1.50 an hour to $1.11 an hour andalso reduced the amount of its incentive proposal for pol-ishers.With these modifications Cadillac accepted all ofRespondent's other proposals and the two parties enteredinto a contract.B. Contentions and Concluding Findings ConcerningRespondent's Alleged Violations of Section 8(b)(1)(B)of the ActThe complaint alleges, and the General Counsel con-tends, that Respondent violated Section 8(b)(1)(B) of theAct 19 by demanding that Cadillac discharge AnthonyDazzo whose duties included the adjustment of grievances,and that in furtherance of this demand Respondent "con-ditioned the grant of concessions in the bargaining upon[Cadillac's] compliance with said demand." As was statedinInternational Ladies' Garment Workers Union, AFL-CIO(SlateBelt Apparel Contractors Association),122NLRB1390, 1402 (1959), enforcement denied on other grounds274 F.2d 376 (C.A. 3, 1960), "no finding is permitted that[Section 8(b)(1)(B)] has been violated without proof thatthe labor organization or its agents threatened or exertedrestraint or coercion against the employer." 20The "proof" referred to inSlate Beltto establish a viola-tion of Section 8(b)(1)(B) of the Act may, of course, bedirect or circumstantial,as isthe case in establishing a vio-lation of any other section of the Act.2' And the GeneralCounsel relies on both.The direct evidence adduced by the General Counsel toshow that Respondent "exerted restraint or coercion" tocompel Cadillac to terminate Dazzo's employment beforeitwould make bargaining concessions or agree upon a con-tract consists of Dazzo's testimony and the letter 22 signedby Richard Atherton, Sr., Cadillac's president. ConcerningIs It should be borne in mind that by this time bargaining between Re-spondent and Cadillac had been in progress for about a month19Although earlier set forth, the terms of Sec. 8(b)(1)(B) are repeated herefor ready reference In pertinent part the section provides that it "shall be anunfair labor practice for a labor organization or its agentsto restrain orcoercean employer in the selection of his representative for the [pur-pose] ofthe adjustment of grievances"20 The expression "restraint or coercion" is broad Included within itscompass, it seems to me, is a union's demand for the discharge of anemployer's grievance adjuster and its conditioning a bargaining positionupon the employer's compliance with that demand But, as will be shown,there is no probative evidence of this in the record21N L R B v Link-Belt Company,311 U S 584, 6022'G C Exh 3the former, Dazzo testified, as above set forth, that he wastold by Atherton, Sr., that Respondent's agentsdemandedthat he be discharged and unless Cadillac complied Re-spondent would not enter into a contract with Cadillac andwould strike. The letter, it will be remembered, sets forththat Dazzo "became the focal point of [a union] dispute"and that "to avoid a strike" Dazzo was "reliev[ed] of hisduties."The testimony given by Dazzo concerning what he wastold by Atherton, Sr., as to what the latter was informed byRespondent'sagentsregarding their demand for Dazzo'sdischarge is clearly hearsay. This being so, it has no proba-tive value.23 Therefore, it cannot, alone, form the basis fora finding that Respondent violated Section 8(b)(1)(B) ofthe Act.N.L.R.B. v. Amalgamated Meat Cutters and Butch-erWorkmen of North America, Local 127 [Armour Cream-ery],202 F.2d 671, 673 (C.A. 9), cited with approval by theBoard inAmerican Rubber Products Corp.,106 NLRB 73,75 (1953), andHaddock-Engineers, Limited,104 NLRB994, 995 (1953).In apparent recognition of this precept, the GeneralCounsel sought to corroborate Dazzo's testimony by theletter signed by Atherton, Sr. The difficulty with this posi-tion is that the letter purporting to set forth Respondent'sattitude toward Dazzo's continued employment by Cadil-lac, like Dazzo's testimony and forsimilar reasons,is alsohearsay. Accordingly, the letter, being itself hearsay, can-not be availed of to corroborate Dazzo's testimony, whichalso suffers from that infirmity.Carl J. Austad & Son, Inc.,163 NLRB 1, 7 (1967).Corroboration of Dazzo's testimony could have been ob-tained from Atherton, Sr., who, presumably, would havehad first hand knowledge of Respondent's demand forDazzo's discharge as the price of avoiding a strike againstCadillac and as thequid pro quofor a contract, if such ademand actually had been made. Yet, without explanation,the General Counsel failed to call Atherton, Sr., as a wit-ness.His failure to do so raises the inference, which I draw,that had this been done Atherton, Sr., would not only nothave corroborated Dazzo's story, but would have given tes-timony favorable to Respondent.Golden State BottlingCompany, Inc. v. N.L.R.B.,414 U.S. 168, 174 (1973);Inter-stateCircuit,Inc.v.United States,306 U.S. 208, 226;N.L.R.B. v. Dorn's Transportation Company, Inc.,405 F.2d706, 713 (C.A. 2, 1969), enfg. in this respect 168 NLRB 457(1967).Notwithstanding the absence of direct probative evi-dence to show that Respondent demanded Dazzo's dis-charge and conditioned bargaining concessions and agree-ment on a contract upon the termination of Dazzo'semployment, the General Counsel argued, at the hearing,that circumstantial evidence consisting of the modificationof Respondent's bargaining proposals after Dazzo's dis-charge and "statements" by Respondent's agents and amember of its bargaining committee "leads to the inescap-able inference" that Respondent's bargaining stance wasadopted to cause Dazzo's discharge and to make it knownto Cadillac that "Dazzo's discharge ... would lead to con-23DorwoodRentalCompany,178 NLRB 635, 636 (1969),ThrushPress,Inc,171NLRB 575, 580 (1968) 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDtract concessions."24 I do not agree that this is the onlyinference to be drawn from the evidence referred to by theGeneral Counsel.The more likely inference is that Respondent's bargain-ing position and its initial unwillingness to make conces-sions, which under Section 8(d) of the Act Respondent wasnot required to make,was merely a manifestation of privi-leged hard bargaining brought on by the insecurity felt byCadillac'semployees concerning their jobs and wages.Making this crystal clear was Salvatore's testimony thatduring the negotiations he stated to Atherton, Sr., thatmanagement's creation of problems"with threats of morelayoffs and threats of cuts in pay . . . makes bargainingtough."The easing of Respondent'sbargaining position afterDazzo's discharge creates at most only a suspicion that itwas Respondent's purpose to cause his discharge by refus-ing to do so earlier."But, as has been held countless times,suspicion is not a substitute for proof."Rafael Igartua, Pro-prietor of Aguadilla Children'sWear Plant,174 NLRB 615,619 (1969).Furthermore,concerning the General Counsel's"ines-capable inference"argument, "an unlawful purpose" is notlightly to be inferred. In the choice between lawful and24 The "statements"alluded to by the General Counsel were the "declara-tion of war"statement to Dazzo made by Louis Salvatore,Respondent'ssecretary and bargaining spokesman,before Respondent's certification andthe commencement of bargaining, the "Dazzo is creating trouble" state-ment made by Salvatore to Atherton,Sr, also before Respondent's certifi-cation and the commencement of bargaining,the "lighten Dazzo up" state-ment made by Robert McDonald,a member of Respondent'sbargainingcommittee to Richard Atherton,Jr, Cadillac's vice president while he wasseeking the reason for the slowdown,and the statement made by Salvatoreduring bargaining that Dazzo was"making things tough,harassing the com-mittee."unlawful motives,the record taken as a whole must presenta substantial basis of believable evidence pointing towardthe unlawful one." 25Uponcareful consideration of the ev-idence in the record,as well as the General Counsel's sig-nificant failure to call Atherton,Sr.,Cadillac's president, asa witness,as set forth above,I do not find such a"substan-tial basis of believable evidence"to be present.Accordingly,upon the entire record I conclude that theGeneral Counsel has not proven by a preponderance of theevidence that Respondent violated Section 8(b)(1)(B) ofthe Act. My order will, therefore, provide that the com-plaint be dismissed.Upon the basis of the foregoing findings of fact, andupon the entire record in this case,Imake the following:CONCLUSIONS OF LAW1.Cadillac is an employer within the meaning of Section2(2) of the Actand is engaged in commerce within themeaning of Section2(6) and (7) of the Act.2.Respondent is a labor organization within the mean-ing of Section2(5) of the Act.3.While employed by Cadillacas general service man-agerAnthonyDazzowas Cadillac's representative for theadjustment of grievances within the meaning of Section8(b)(1)(B) of the Act.4. It has not been established by a preponderance of theevidencethatRespondent engaged in unfair labor practic-es within the meaning of Section 8(b)(1)(B) of the Act.[RecommendedOrder fordismissal omitted from publi-cation.]25N L R B v T A McGahey,Sr, etc,d/b/a Columbus Marble Works,233 F 2d406, 413(C A 5, 1956)